Per Curiam.

A majority of the court votes to affirm Trial Term’s verdict in favor of the defendants, though not all of the court are in agreement with the conclusion that the transactions proved constituted an offering to the public in this State as provided for by subdivision 6 of section 51 of the Insurance Law.
Affirmance despite this divergence of view with Trial Term is *332predicated on what was established at the trial as distinct from what could be ascertained to be the facts on the motion for summary judgment when the matter was previously before the court (15 A D 2d 362).ftt is not every sale in derogation of the statute that can be rescinded? The purpose of the statute is, we believe, to prevent, unlicensed foreign insurance companies from getting financing by offering their stock here by public sale./. This court held that any buyer caught in such an operation could rescind the sale. The statute was not designed to allow a'speculator to buy stock in'such a company from a third person — neither the company nor one engaged in distributing its stock — and rest secure in the knowledge that if the stock turned out to be an advantageous investment Ire could keep it, and if not he could force the seller to take it back. In our opinion the record reveals just such a situation.